Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 8, lines 13-14, the claim recites “winding fibers around said shaft and said bar so as to form a consolidation wind”, however the original 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 01/64570 in view of EP 0572752 (newly cited, of record), Skipper (US 4552035, newly cited) and either one of Mayes, Jr et al (US 4137354) or Harris et al (US 4460531).
	PCT ‘570 is cited for the same reasons as expressed in paragraphs 3 and 5 of the Office action March 2, 2021. The reference PCT ‘570 taught that those skilled in the art would have formed a part of composite material comprising a preform comprised of a reinforcing fiber mesh made by filament winding around 
	As to winding an initial wind about the reels, EP ‘752 taught that it was known at the time the invention was made to provide an initial wind around the shaft of the reel to form an initial wind prior to disposing windings between it and another reel to form the bar as expressed at page 2 of the translation, the last paragraph on that page with reference to Figure 1a where the reference taught that loops of fiber were placed around one of the pins only and then around both pins to form intersecting fibers as well as circumferential loops that did not intersect. The reference to EP ‘752 also provided for the use of multiple (more than two) reels as well as the intersection of fibers in the winding operation (knotting of the fibers as defined in this application). The reference would have led one skilled in the art to provide for the initial winding about the shaft in PCT ‘570 as such an initial winding would have anchored the fiber at the reel and was the conventional manner for initiating the winding operation. the reference did not specifically teach that the consolidation wind would have been provided after formation of the bars between the reels and around the shaft (noting that applicant does not have support to claim that the consolidation wind also goes around the bar as claimed and as such, this limitation need not be met by the prior art in the rejection of the claims). 
	The reference to Skipper taught a consolidation wind 4 was provided over a reel 2 (around the same, as well as around the end of the bar 3b) to fasten the bar and the reel together in a wound structural member made with reels and bars, see column 3, lines 39-46. Clearly the use of a consolidation wind at the end of the bar to overwrap the same to secure it to the reel would have been understood by those skilled in the art of filament winding to form a structural part wound about reels therein. While there is no evidence that one would have introduced resin into the mesh subsequent to the winding of the mesh to saturate the fiber therein, such was well understood as an alternative to saturating during the winding processing to introduce the resin into the wound preform after the winding operation was a known alternative means for providing the resin as expressed by either one of Harris or Mayes et al (applicant is referred to paragraph 5 of the previous Office action for a complete discussion of Harris or Mayes et al). It would have been obvious to one of ordinary skill in the art at the time the invention was made to introduce the resin matrix to the windings subsequent to the winding operation as suggested by either one of Harris or Mayes et al (as such was well understood to be an art recognized equivalent means for providing the matrix) for the wound structural component which was wound about reels to form bands between the reels where the axial of the reels were non-parallel with one another as expressed by PCT WO 01/64570 where the winding incorporated an initial wind about the reel as expressed by EP 057275 as well as a consolidation wind about the reel as expressed by Skipper as well as the windings to make the bands therein.
	The references as set forth above suggested the formation of a “knot” (an intersection of the windings where the windings traveled from one reel with the initial wind thereon from one side of the reel about another reel and then back to the first reel on the other side of the reel) as expressed by PCT ‘570, see Figure 3 for instance and windings 6 of EP ‘752. With respect to claim 10, the tension of the filaments in the winding operation would have been maintained by anchoring the filaments with the initial wind and one skilled in the art would have expected that the same assisted in maintaining the tension in the filaments therein by holding the filaments at the reel during the winding operation. Regarding claim 11, the prior art suggested that the artisan would have wound the filaments completely about the reels therein in the formation of the bands in the arrangement. Regarding claim 12, the references suggested overmolding the mesh to provide the matrix of the assembly. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant is advised that while the reference to PCT ‘570 did not expressly recite the use of an initial wind, a wind which formed the band and a consolidation wind, the reference clearly did incorporate winding a band wind in the processing and the use of an initial wind (EP ‘752) as well as a consolidation wind (Skipper) were well understood in the art and would have been provided in order to initially tie down the filaments in the winding of the band from one reel to another to form a bar and to better retain the bar in place at the reel (with the consolidation wind). No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746